ORDER

PER CURIAM.
AND NOW, this 19th day of November, 2013, the Petition for Allowance of Appeal is GRANTED. The issues as stated by petitioner are:
(1) Do convictions for homicide by vehicle and homicide by vehicle-DUI fail to merge for license suspension purposes because the statutory elements of the two offenses are mutually exclusive and Section 1532(a.l) of the Vehicle Code explicitly provides a suspension for each offense?
(2) Does the difference between criminal and civil proceedings and the lack of an explicit provision on merg*375er in the Vehicle Code support different merger rules for license suspension purposes than for criminal sentencing purposes?